                                                                            FILED
                                                                             DEC 19 2018
                  IN THE UNITED STATES DISTRICT COURT
                                                                             Clerk, U.S Courts
                      FOR THE DISTRICT OF MONTANA                            District Of Montana
                                                                              Missoula Division
                           MISSOULA DIVISION


  JAMIEL. W.,
                                                   CV 17-122-M-DLC-JCL
                       Plaintiff,

  vs.                                               ORDER

  NANCY A. BERRYHILL, Acting
  Commissioner of Social Security,

                       Defendant.

        United States Magistrate Judge Jeremiah C. Lynch entered his Order and

Findings and Recommendations on October 16, 2018, recommending that the

Social Security Administration's denial of benefits be reversed and this matter be

remanded to the agency for further proceedings.    (Doc. 21.)     The Commissioner

did not timely object to the Findings and Recommendations, and so waived the

right to de novo review of the record.   28 U.S.C. § 636(b)(l).     This Court

reviews for clear error those findings and recommendations to which no party

objects.   See Thomas v. Arn, 474 U.S. 140, 149-53 (1985).        Clear error exists if

the Court is left with a "definite and firm conviction that a mistake has been

made."     Wash. Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017)


                                         -1-
(citation omitted).

      Having reviewed the Findings and Recommendation (Doc. 21 ), the Court

finds no clear error in Judge Lynch's analysis.     Judge Lynch did not clearly err in

determining that the Administrative Law Judge ("ALJ") failed to give specific and

legitimate reasons for rejecting the opinions of the Plaintiffs treating providers,

particularly those of Dr. Brett Heath.     See Hill v. Astrue, 698 F.3d 1153, 1159-60

(9th Cir. 2012).      Nor does the Court find clear error in Judge Lynch's

determination that the ALJ failed to give clear and convincing reasons to discredit

the Plaintiffs subjective symptom testimony when she presented "objective

medical evidence of an underlying impairment which could reasonably be

expected to produce the pain or other symptoms alleged."       Lingenfelter v. Astrue,

504 F .3d 1028, 1036 (9th Cir. 2007) (citation and internal quotation marks

omitted).   The Court further concludes that the record and the law support Judge

Lynch's determinations that: (1) the ALJ failed to give adequate reasons to

discredit lay witness testimony; and (2) the ALJ did not err in assessing the

severity of the Plaintiffs carpal tunnel syndrome and migraine headaches.       The

Court concurs in Judge Lynch's determination that the record is unclear as to

whether the Plaintiff will ultimately be entitled to benefits, and it accordingly

adopts the recommendation to remand for further proceedings, rather than for an

award of benefits.      See Leon v. Berryhill, 880 F.3d 1041, 1045-46 (9th Cir. 2017).
                                           -2-
      Accordingly, IT IS ORDERED that Judge Lynch's Findings and

Recommendation (Doc. 21) are ADOPTED IN FULL.            The Commissioner's

decision is REVERSED, and this matter is REMANDED pursuant to sentence four

of 42 U.S.C. § 405(g) for further proceedings consistent with this opinion.

      DATED this lq ~day of December, 2018.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                        -3-
